Name: Council Decision (CFSP) 2019/615 of 15 April 2019 on Union support for activities leading up to the 2020 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT)
 Type: Decision
 Subject Matter: international affairs;  international security;  defence;  electrical and nuclear industries;  European construction;  energy policy
 Date Published: 2019-04-16

 16.4.2019 EN Official Journal of the European Union L 105/25 COUNCIL DECISION (CFSP) 2019/615 of 15 April 2019 on Union support for activities leading up to the 2020 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (NPT) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28(1), in conjunction with 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) The 2020 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (the 2020 NPT Review Conference) marks several important dates for the Treaty on the Non-Proliferation of Nuclear Weapons (NPT), such as the 50th anniversary of its entry into force and the 25th anniversary of the adoption by the 1995 NPT Review Conference of Decision 3 (Extension of the Treaty on the Non-Proliferation of Nuclear Weapons), which extended the NPT indefinitely. (2) On 12 December 2003, the European Council adopted the European Union Strategy against Proliferation of Weapons of Mass Destruction (the 2003 EU Strategy against WMD). The 2003 EU Strategy against WMD identifies support for the NPT as a first priority for action at the international level, and calls for the preservation of the integrity, and the universalisation, of the NPT, the IAEA Safeguard agreements and the protocols attached to the NPT and the IAEA Safeguard agreements. (3) In accordance with the 2016 Global Strategy for the European Union's Foreign and Security Policy and the 2003 EU Strategy against WMD, the Union's actions continue to be grounded in the conviction that a multilateral approach to security, including disarmament and non-proliferation, provides the best way to maintain international order and hence the commitment to uphold, implement and strengthen the multilateral disarmament and non-proliferation treaties and agreements. (4) In the United Nations Secretary-General's Agenda for Disarmament Securing our Common Future, presented on 24 May 2018, it was underlined that the NPT has come to be regarded as a key pillar of the international security architecture. (5) The Union is actively engaging in the current NPT review cycle, which started with the first session of the Preparatory Committee that took place in Vienna from 2 to 12 May 2017. The second session of the Preparatory Committee took place in Geneva from 23 April to 4 May 2018. The third session of the Preparatory Committee will take place in New York from 29 April to 10 May 2019, and the 2020 Review Conference of the Parties to the NPT will take place in New York from 27 April to 22 May 2020. (6) The European Union considers the NPT the cornerstone of the global nuclear non-proliferation regime, the essential foundation for the pursuit of nuclear disarmament in accordance with Article VI, and an important element in the further development of the application of nuclear energy for peaceful purposes. In this regard, the Council adopted Common Position 2005/329/PESC (1), Decision 2010/212/CFSP (2), and Conclusions on the Ninth NPT Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of giving immediate and practical application to elements of the 2003 EU Strategy against WMD, the Union shall support activities aimed at upholding and preserving the integrity of the NPT, through a balanced focus on the three equally important and mutually reinforcing pillars of the NPT: disarmament, non-proliferation and the peaceful uses of nuclear energy. 2. In order to achieve the objective referred to in paragraph 1, the Union shall support the following outreach activities by the leadership of the 2020 Review Conference: (a) three thematic seminars for State Parties on nuclear disarmament, nuclear non-proliferation and peaceful uses of nuclear energy; (b) up to four regional meetings in the Asia-Pacific, Africa, Latin America and the Caribbean, and the Middle East; and (c) two side events during the seventy-fourth session of the First Committee of the General Assembly and during the 2020 NPT Review Conference. A description of this project is set out in the Annex. Article 2 1. The High Representative of the Union for the Common Foreign and Security Policy (the High Representative) shall be responsible for the implementation of this Decision. 2. The implementation of the project referred to in Article 1(2) shall be carried out by the United Nations Office for Disarmament Affairs (hereinafter UNODA). Article 3 1. The financial reference amount for the implementation of the project referred to in Article 1(2) shall be EUR 1 299 883,68. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the financial reference referred to in paragraph 1. For that purpose, it shall conclude a financing agreement with UNODA. The financing agreement shall stipulate that UNODA is to ensure the visibility of the Union's contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this decision. It shall inform the Council of any difficulties relating to that process and of the date of conclusion of that financing agreement. Article 4 The High Representative shall report on a regular basis, at least once a year, to the Council on the implementation of this decision, on the basis of reports prepared by UNODA. Those reports shall form the basis for the evaluation to be carried out by the Council. The Commission shall report on the financial aspects of the implementation of the project referred to in Article 1(2). Article 5 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall expire 18 months after the date of conclusion of the financing agreement referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if that financing agreement has not been concluded by six months from the entry into force of this Decision. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Council Common Position 2005/329/PESC of 25 April 2005 relating to the 2005 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (OJ L 106, 27.4.2005, p. 32). (2) Council Decision 2010/212/CFSP of 29 March 2010 relating to the position of the European Union for the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons (OJ L 90, 10.4.2010, p. 8). ANNEX 1. OBJECTIVES The 2020 NPT Review Conference will be a very significant moment for the nuclear non-proliferation regime. The European Union considers the NPT the cornerstone of the global nuclear non-proliferation regime, the essential foundation for the pursuit of nuclear disarmament in accordance with Article VI, and an important element in the further development of the applications of nuclear energy for peaceful purposes. Beginning in 2017, Chairs of the NPT's Preparatory Committee sessions have been working to build continuity between the Preparatory Committee sessions of the review cycle, including through the development of thematic common ground and through a series of regional consultations in the Asia-Pacific, Africa and Latin America. These consultations have been warmly welcomed by States of those regions, as they provide access to the Preparatory Committee Chairs for capital-based experts and an opportunity for dialogue for States without the resources to maintain large delegations in New York, Geneva or Vienna, and offer important occasions to discuss key regional priorities. Those consultations have significantly added to the deliberations in the formal NPT setting. The objective of this project can be aided by building on and enhancing the work of the Chairs of the 2017 and 2018 Preparatory Committee sessions, through a global consultation process involving the State Parties to the NPT, the President-designate of the 2020 NPT Review Conference and the Chairs of the Preparatory Committee sessions. This project will promote preparations in advance of the conference, will support the leadership in understanding the nuances of State Parties' positions and earning their trust, and will facilitate dialogue between State Parties and the President-designate on how to overcome obstacles to success in 2020. Main goals: 1. To gain an understanding of concerns and priorities for the 2020 NPT review cycle, based on deliberations at the 2017, 2018 and 2019 Preparatory Committee sessions, including concerns and priorities from a regional perspective, and to contribute to the effective formulation of concerns and priorities in the 2020 NPT Review Conference. 2. To raise awareness of obstacles, as well as potential areas for convergence on the basis of the many benefits the NPT provides, including through the incorporation of a broader array of voices, such as technical experts from regulatory agencies and scientific faculties, and decision-makers such as parliamentarians. 3. To build trust and confidence between States and the President-designate in order to develop the strong relationships required for a successful outcome of the 2020 NPT Review Conference. 4. To encourage flexibility and compromise from States in approaching the 2020 NPT Review Conference, and to seek ideas on both how to achieve common ground and how to overcome divisions. 5. To develop input for a roadmap for producing a successful outcome of the 2020 NPT Review Conference, including possible actions and recommendations for the full implementation of the NPT. 2. DESCRIPTION OF THE ACTIVITIES The Union project to support the 2020 NPT Review Conference cycle will involve: (a) Thematic seminars for State Parties across the three pillars of the NPT: nuclear disarmament, nuclear non-proliferation and the peaceful uses of nuclear energy.  Three thematic seminars, in Geneva (disarmament), New York (non-proliferation), and Vienna (peaceful uses), targeted at government representatives, experts, academia, civil society and industry. (b) Regional outreach by the leadership of the NPT 2020 Review Conference  Convening of up to four regional meetings in the Asia-Pacific, Africa, Latin America and the Caribbean, and the Middle East. (c) Side-events  Two side events to be organised during the seventy-fourth session of the First Committee of the General Assembly and during the 2020 NPT Review Conference. These elements are presented in more detail below. 2.1. Thematic seminars 2.1.1. Aim The aim of each thematic seminar is to raise awareness about the challenges and opportunities across the NPT's three pillars. In particular, the seminars will seek to highlight the many benefits already provided by the NPT and the need to preserve those benefits. The seminars will also seek to generate elements for practical action and recommendations for producing consensus in 2020. 2.1.2. The project will hold three seminars: As noted, each seminar will address one of the pillars of the NPT: disarmament, non-proliferation and the peaceful uses of nuclear energy. In addition to exploring the interrelationships between the three pillars, discussions will include but are not limited to: implementation of commitments made in previous review cycles; bridging divides over how to achieve and maintain a world without nuclear weapons; strengthening the non-proliferation regime; access to the benefits of peaceful uses of nuclear technology, including for the purpose of facilitating the achievement of the Sustainable Development Goals; and strengthening the NPT review process. 2.1.3. Format The President-designate will brief State Parties on developments in each pillar, outlining challenges and opportunities. Panels of regional experts, experts from relevant international organisations, such as the International Atomic Energy Agency (IAEA) and the Comprehensive Nuclear-Test Ban Treaty Organisation (CTBTO), and experts from United Nations Institute for Disarmament Research (UNIDIR), will be convened with a view to generating discussion and formulating ideas. The seminar on peaceful uses of nuclear energy, to be held in Vienna, will also include the participation of representatives of national bodies and structures that are involved in peaceful uses of nuclear energy. The seminars will then engage in interactive question and answers (Q&A) sessions between the President-designate, State Parties' representatives and experts. 2.1.4. Location The three thematic seminars will be organised as follows: Geneva (disarmament); New York (non-proliferation) and Vienna (peaceful uses of nuclear energy). 2.1.5. Timing The three thematic seminars will take place after the third Preparatory Committee session (29 April-10 May 2019), under the leadership and coordination of the President-designate of the 2020 NPT Review Conference. The dates for these meetings will be set after the third session of the Preparatory Committee, between May 2019 and March 2020. 2.1.6. Responsibilities of the implementing agency: Substantive preparation: In consultation with the President-designate, UNODA will develop the substance of the seminars, and the agenda and selection of speakers/experts. Logistics and conference services: UNODA will implement the logistical arrangements (booking venues, organising catering, audiovisual equipment, travel arrangements for participants and experts etc.) for the thematic seminars. 2.2. Regional meetings 2.2.1. Aim The aim of each regional meeting is to enhance understanding of the current state of play, discuss options for cooperative engagement, generate solutions and build relationships to facilitate a successful conclusion to the 2020 NPT Review Conference. 2.2.2. Topics The regional meetings in the Asia-Pacific, Africa, and Latin America and the Caribbean, will cover all three of the NPT pillars. They will address the major issues affecting the NPT and its State Parties, on the basis of the deliberations in the 2017, 2018 and 2019 NPT Preparatory Committee sessions, and present those issues through the lens of respective regional priorities and concerns. Those issues will include, but will not be limited to: the implementation of commitments made in previous review cycles; bridging divides over how to achieve and maintain a world without nuclear weapons; strengthening the non-proliferation regime; access to the benefits of peaceful uses of nuclear technology, including for the purpose of facilitating achievement of the Sustainable Development Goals; and strengthening the NPT review process. The regional meeting in the Middle East will specifically address the implementation of the 1995 NPT resolution on the creation of a Middle East zone free of nuclear weapons and all other weapons of mass destruction, including their means of delivery. The challenges that this issue poses to a successful outcome of the 2020 NPT Review Conference require the organisation of a standalone meeting in this region. 2.2.3. Format The regional meetings will take the format of interactive consultations. At each regional meeting, the President-designate will be given the opportunity to present the state of play on the review cycle. The Chairperson will then pose a series of questions to States to foster an interactive question and answer style environment. The meetings will also utilise panels of regional and thematic experts, including experts from relevant international organisations, such as International Atomic Energy Agency (IAEA), as well as the Comprehensive Test Ban Treaty Organisation (CTBTO) and from United Nations Institute for Disarmament Research (UNIDIR) to generate discussions and ideas. 2.2.4. Location The regional meetings are designed to support interaction with governments from specific regions in preparing for the 2020 NPT Review Conference. The following four regional meetings are suggested: Countries from regions/sub-regions: Suggested venue: Africa Addis Ababa Latin America/Caribbean Buenos Aires Asia-Pacific Jakarta Middle East Amman 2.2.5. Timing The four regional meetings will be held in a twelve-month period, between March 2019 and March 2020. The exact timing and sequencing (i.e. the order of the regions covered) of the regional meetings will be determined by the implementing agency, in consultation with the President-designate of the 2020 NPT Review Conference and the Union, taking into account the UN disarmament calendar. Each regional meeting will run for up to two days. The President-designate of the 2020 NPT Review Conference will chair the four regional meetings. 2.2.6. Responsibilities of the implementing agency Substantive preparation: In consultation with the Chairs of the three sessions of Preparatory Committee, and under the leadership of the President-designate of the 2020 NPT Review Conference, UNODA will develop the substance of the regional meetings, the agenda and the selection of speakers/experts. Logistics and meeting support: UNODA, together with regional host States, will implement the logistical arrangements (booking venues, organising catering, audiovisual equipment, travel arrangements for participants and experts etc.) for the regional meetings. 2.3. Side-events Two side events will be held during the seventy-fourth session of the First Committee of the General Assembly (October 2019) and during the 2020 NPT Review Conference, respectively. The side event to be held in October 2019 will provide an opportunity for the Chairs of the three Preparatory Committee sessions and the President-designate to discuss the preparations for the 2020 NPT Review Conference. The side event to be held during the 2020 NPT Review Conference will provide an opportunity to share the outcomes of the thematic seminars and regional meetings and their contribution to the preparations for the Conference. 2.3.1. Responsibilities of the implementing agency Substantive preparation: In consultation with the Chairs of the three sessions of the Preparatory Committee and the President-designate of the 2020 NPT Review Conference, UNODA will develop the concept note for the side events and the agenda and selection of speakers/experts. Logistics and meeting support: UNODA will implement the logistical arrangements (booking venues, organising catering, audiovisual equipment, travel arrangements for experts etc.) for the side events. 3. REPORTING AND ASSESSMENT The UNODA will submit to the High Representative and to the Commission a final financial and narrative report containing, inter alia, lessons learnt, as well as brief reports following each meeting focusing on key takeaways. 4. DURATION The duration of the implementation of the project is 18 months. 5. EU VISIBILITY UNODA shall take all appropriate measures to publicise that this project has been funded by the Union. The Union's support will be highlighted in public and closed presentations and briefings of the President-designate. The Union's support will also be acknowledged in invitations and other documents that are shared with the participants of the various events. UNODA will ensure that the Union will be represented in all events that are supported under this Decision. 6. IMPLEMENTING AGENCY The United Nations Office for Disarmament Affairs (UNODA) will be entrusted with the implementation of this project. The implementation of this project will be in accordance with the financing agreement to be concluded between the European Commission and the UNODA.